NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted August 17, 2020*
                               Decided August 19, 2020

                                        Before

                        DIANE S. SYKES, Chief Judge

                        FRANK H. EASTERBROOK, Circuit Judge

                        DIANE P. WOOD, Circuit Judge

No. 19-3304

PAUL D. AMMERMAN,                                Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Western District of Wisconsin.



      v.                                         No. 17-cv-193-wmc

KALEB SINGLETON, et al.,                         William M. Conley,
    Defendants-Appellees.                        Judge.

                                      ORDER

       Paul Ammerman, a Wisconsin inmate, contends that prison staff inadequately
treated his mental health and, when he complained, they transferred him to a
maximum-security prison as retaliation. The district court entered summary judgment
for the defendants. It concluded that prison officials provided Ammerman with




      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-3304                                                                       Page 2

adequate treatment, albeit not the treatment that he preferred, and no evidence
suggested that his complaint led to his transfer. We agree and affirm.

        During his brief time at New Lisbon Correctional Institution (less than six
months), Ammerman met often with psychological staff. At his first three meetings, he
reported anger and depression and asked for medication. The psychologists decided
not to refer his request for drugs to doctors, counseling him on non-pharmaceutical
coping techniques instead. Ammerman protested that he previously had been
diagnosed with antisocial-personality disorder and dysthymia (now known as
persistent depressive disorder). He provided some records from his former
psychologists. None stated that he needed medication. The staff refused to accept the
records anyway because they were more than four years old and not certified as
accurate. But the staff gave him a form to complete so that the prison could obtain
certified copies of his full medical records. (The record does not reflect whether
Ammerman ever completed this form.)

        At Ammerman’s fourth mental-health appointment, he met with Dr. Kaleb
Singleton, a psychological associate at the prison,1 and revealed a violent plan that led
to his placement in restrictive housing. Ammerman told Dr. Singleton that he planned
to stab two correctional officers, that he was depressed, and that he wanted to return to
his previous, maximum-security prison, where he had a job and staff treated him better.
Ammerman also wrote Dr. Singleton after the appointment, asking him to review the
records from his past psychologists and prescribe drugs. Dr. Singleton refused
Ammerman’s request for drugs, diagnosed Ammerman with antisocial-personality
disorder (not depression), and counseled Ammerman on coping techniques. He also
wrote a conduct report about Ammerman’s plan to stab the officers. This report led
prison officials to move Ammerman to restrictive housing. While there, Ammerman
told the prison’s security director that psychological staff were refusing to treat his
anxiety and depression. The security director, who was not a medical professional, told
Ammerman to continue working with medical staff.

       Ammerman was eventually transferred to a maximum-security prison. Before
the transfer, Dr. Singleton visited Ammerman in restricted housing. The parties dispute
what happened at that meeting, but afterwards Dr. Singleton wrote a second conduct
report, accusing Ammerman of threatening him. That same day, the prison’s complaint


      1 Singleton holds a doctor of psychology degree (PsyD) from California Southern
University, and thus uses the title “Dr.” even though he is not a medical doctor.
No. 19-3304                                                                         Page 3

examiner received a grievance from Ammerman. In it, Ammerman complained about
Dr. Singleton’s past refusal to prescribe drugs. The examiner interviewed Dr. Singleton
and reviewed Ammerman’s conduct reports. After this investigation, the examiner
concluded that Ammerman’s mental-health treatment was adequate and dismissed the
grievance. (The examiner noted that Dr. Singleton had already written both reports
when the examiner conducted the investigation.) At this point, Ammerman had
received multiple conduct reports, including the two from Dr. Singleton, over his six
months at the prison. So the security director requested a review of Ammerman’s
medium-security classification. After that review, the Wisconsin Department of
Corrections transferred Ammerman to a maximum-security prison.

        This suit came next, asserting two claims: First, in Ammerman’s view, by
restricting him to non-pharmaceutical treatments, the psychologists and security
director were deliberately indifferent to his mental health, in violation of the Eighth
Amendment. Second, Ammerman alleges, Dr. Singleton and prison staff lied in the
second conduct report to retaliate against Ammerman for his grievance about drugs,
and the security director used that report as a pretext for his transfer, both violations of
the First Amendment. The district court granted summary judgment for the defendants.
It ruled that, although Ammerman’s mental-health issues were serious, the Eighth
Amendment claim failed because nothing suggested that non-pharmaceutical treatment
was unreasonable, and the security director was entitled to defer to the psychologists’
judgment about that course of treatment. The First Amendment claim failed because
Ammerman could not show that Dr. Singleton, or staff who assisted him, were aware of
Ammerman’s grievance when Dr. Singleton wrote the second conduct report. Thus, the
grievance could not have motivated the drafting of the report or the later transfer.

        On appeal, Ammerman first contends that the district court erred in entering
summary judgment on his Eighth Amendment claim. A prison official is liable for
violating the Eighth Amendment if the official “knows of and disregards an excessive
risk to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). Although the
parties dispute on appeal whether Ammerman has provided evidence of a serious
medical condition, we assume for the sake of discussion that his mental disorders pose
a substantial risk to his health. Ammerman argues that the defendants were deliberately
indifferent to that risk for three reasons. First, “many psychologists will agree that
medication is necessary for depression”; second, the defendants spent insufficient time
coaching him on coping techniques; and third, they avoided obtaining his old records to
dodge information about his prior dysthymia diagnosis and need for drugs to treat it.
No. 19-3304                                                                       Page 4

       Ammerman does not cite any evidence to support his assertions that other
psychologists would have prescribed him antidepressants or spent more time
counseling him. Even if he were right that another psychologist might have
recommended drugs for depression, mere differences of opinion about treatment
options among medical professionals are insufficient to support a claim for deliberate
indifference. Burton v. Downey, 805 F.3d 776, 786 (7th Cir. 2015). When the defendants
are medical professionals, as the psychologists are here, we defer to their treatment
decisions unless the plaintiff presents evidence that “no minimally competent
professional would have so responded under those circumstances.” Pyles v. Fahim,
771 F.3d 403, 409 (7th Cir. 2014) (quoting Sain v. Wood, 512 F.3d 886, 894–95 (7th Cir.
2008)). And Ammerman has not provided any evidence that, when the psychologists
worked with him at least four times in six months and counseled him each time on non-
pharmaceutical coping techniques, they ignored minimal professional norms.

        We also reject Ammerman’s argument that defendants refused to learn about his
prior diagnoses. Although officials may not escape liability by intentionally avoiding
knowledge of a risk to an inmate, Farmer, 511 U.S. at 843 n. 8, the defendants here tried
to get information about Ammerman’s medical history. The psychologists asked him to
complete a form so they could obtain certified copies of his past records. And in any
event, nothing in the partial records that Ammerman supplied to the district court
suggested that defendants’ treatment plan was insufficient. Although his prior
psychologists diagnosed him with dysthymia, Ammerman provides no evidence that
he ever received drugs for that disorder or obtained other treatment beyond that
provided by the defendants. No reasonable jury could thus conclude that defendants’
treatment decisions were “such a substantial departure from accepted professional
judgment … as to demonstrate that the person responsible did not base the decision on
such a judgment.” Petties v. Carter, 836 F.3d 722, 729 (7th Cir. 2016) (en banc) (quoting
Cole v. Fromm, 94 F.3d 254, 261–62 (7th Cir. 1996)).

       Finally, Ammerman contends that the district court erred in entering summary
judgment on his retaliation claim. He observes that the court ruled there was a genuine
dispute regarding whether Dr. Singleton lied when writing the second conduct report.
But even if Dr. Singleton fabricated the allegations there, Ammerman still had to show
that his grievance motivated Dr. Singleton to lie. See Holleman v. Zatecky, 951 F.3d 873,
878 (7th Cir. 2020). He furnished no such evidence. To the contrary, the complaint
examiner received Ammerman’s grievance the same day that Dr. Singleton wrote the
conduct report. Moreover, the examiner noted that Dr. Singleton had already written
the report when the examiner interviewed him. The only reasonable inference is that
No. 19-3304                                                                     Page 5

Dr. Singleton wrote the report before the examiner told him about the grievance.
Ammerman replies that the examiner may have notified Dr. Singleton as soon as the
examiner received the grievance, before the interview and before Dr. Singleton wrote
his report. But Ammerman has adduced no evidence in support of that speculation.
And speculation is insufficient to survive summary judgment. See Herzog v. Graphic
Packaging Int’l, Inc., 742 F.3d 802, 806 (7th Cir. 2014).

                                                                           AFFIRMED